Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 1 of 13




                                                                    1
Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 2 of 13




                                                                    2
Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 3 of 13




                                                                    3
Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 4 of 13




                                                                    4
Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 5 of 13




                                                                    5
Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 6 of 13




                                                                    6
Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 7 of 13




                                                                    7
Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 8 of 13




                                                                    8
Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 9 of 13




                                                                    9
Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 10 of 13




                                                                     10
Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 11 of 13




                                                                     11
Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 12 of 13




                                                                     12
Case 3:19-cv-05901-RJB Document 153-1 Filed 07/08/21 Page 13 of 13




                                                                     13
